Citation Nr: 1700461	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  10-43 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  This claim was previously before the Board in March 2014 when it was remanded for additional development.


FINDING OF FACT

Competent evidence indicates that the Veteran's hearing loss disability is related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for bilateral hearing loss, asserting that his hearing loss is the result of noise exposure while working in the boiler room on two Navy ships, the USS Barry and the USS Willis A. Lee, which included exposure to noises from the ships' machinery and weapons.  At the February 2013 hearing, the Veteran testified that he first realized he had hearing loss just before starting a job with CEI in 1975.

In this case, the current medical evidence shows that the Veteran has bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, audiometric testing conducted at the May 2009 VA examination revealed the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
50
65
LEFT
20
15
30
55
65

Thus, the first criterion for establishing service connection for hearing loss, a current disability, has been met.

The Veteran's DD Form 214 indicates that his military occupational specialty      was as a boiler technician; therefore, exposure to acoustic trauma is conceded.  Accordingly, the second criterion for establishing service connection is also met.  The question becomes whether the current condition is related to the Veteran's in-service acoustic trauma.  The service treatment records do not show any complaints, treatment, or diagnosis of hearing loss.  On separation examination, puretone thresholds were within normal limits at 500 through 4000 Hertz, bilaterally; however, the puretone threshold at 6000 Hertz in the left ear was listed as 45 decibels. 

On VA examination in May 2009, a VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure because a review of the service treatment records indicated hearing sensitivity within normal limits at the time of military separation.  In an April 2014 addendum opinion, a VA examiner opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure because a review of the service treatment records indicated hearing sensitivity within normal limits at the time of military separation, and because of the fact that hearing loss due to noise exposure is an immediate biological phenomenon that does not have a delayed onset.

In November 2014, the Veteran submitted a medical statement from a private audiologist, who reported that the Veteran's hearing loss "is more likely than not related to the acoustic trauma he experienced while in the military."  The audiologist reported that, "[e]arly damage often appears later in life," and "[i]t may take many years for noise exposure to make an impact on the individual."

After review of the record, the Board notes that there are competent and probative medical opinions both in favor of and against the claim for service connection for bilateral hearing loss.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board finds that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to his military service.  Accordingly, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


